Hitman, C. J.
Plaintiffs sued to recover judgment against F. E. Robertson and Mrs. C. P. Danks, in solido, for $7,694 23, with eight per cent, interest thereon from the 9th of January, 1863, on a note of said amount, bearing that rate of interest from its maturity.
The note'was dated the 9th of. April, 1862, and was payable to the order of C. P. Danks, nine months after date, at the office of Geo. Connelly & Co., in New Orleans. ■ It was endorsed by Mrs. Danks, specially, to Geo. Connelly & Co., and by them endorsed in blank.
The note was presented for payment on 20th July, 1865, at the office of Geo. Connelly & Co., in New Orleans.
On the refusal of Geo. Connelly & Co. to pay the note when presented, it was protested for. non-payment, and due notice thereof given to Mrs. Danks.
The District Judge rendered judgment against F. E. Robertson, and dismissed the suit of plaintiff's against Mrs. Danks.
From the judgment of dismissal the plaintiff has appealed, and the question to be decided is, whether plaintiff has shown sufficient excuse for not sooner presenting the note for payment.
The proof is that the Confederate forces, in September, 1862, took tho note out of plaintiff’s possession, and all control of the note W’as withheld from the plaintiff by these Ibices, and that jtlaintiff did not regain possession of it until July, 1865. As soon as plaintiff recovered possession of' the note it was forwarded to New Orleans to be presented for payment, and payment was demanded as stated above.
If presentment cannot be made on the maturity of the note, because irresistible power prevents,- the holder will not he deprived of his right *73against other parties on the note, provided that he makes presentment and give proper notice, within a reasonable time after he has power to do so.
The holder is never bound to an impossibility. See Story on Promissory Notes, p. 259.
Defendant Danks has moved to dismiss the appeal, because the defendant Robertson has not been made a party to the appeal.
There is no necessity for making Robertson a party to the appeal.
His liability will not be affected by any judgment that may be rendered by this Court, for or against plaintiff or defendant Danks.
Let the judgment of the District Court, dismissing plaintiff’s suit against C. P. Danks, be reversed ; and further, let there be judgment in favor of plaintiff and against C. P. Danks, for the sum of seven thousand six hundred and ninety-four dollars and twenty three cents, with interest, thereon at the rate of eight per cent, per annum, from the 12th day of January, 1863, till paid, and for the costs of this suit.